IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Susanne Straub Schneider,          :
Elk County Prothonotary            :
                                   :
            v.                     :                No. 1043 C.D. 2017
                                   :                Argued: April 12, 2018
Elk County Board of Commissioners, :
Janis E. Kemmer, Chairperson       :
Daniel R. Freeburg, Commissioner   :
Matthew Quesenberry, Commissioner, :
                       Appellants  :


BEFORE: HONORABLE MARY HANNAH LEAVITT, President Judge
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE PATRICIA A. McCULLOUGH, Judge



OPINION BY JUDGE BROBSON                            FILED: June 29, 2018

               The Elk County Board of Commissioners (Board of Commissioners),
Chairperson Janis E. Kemmer (Chairperson Kemmer), Commissioner Daniel R.
Freeburg (Commissioner Freeburg), and Commissioner Matthew Quesenberry
(Commissioner Quesenberry) (collectively, County Appellants),1 appeal from an
order of the Court of Common Pleas of the 59th Judicial District, Elk County Branch
(trial court). Elk County Prothonotary Susanne Schneider (Schneider) instituted this
action, seeking a writ of mandamus following the removal of her husband from her
healthcare coverage. The trial court granted Schneider the requested mandamus


       1
         The County Commissioners’ Association of Pennsylvania (Association) filed an amicus
curiae brief pursuant to Pa. R.A.P. 531. The arguments of the Association align closely with those
advanced by County Appellants.
relief and ordered County Appellants to reinstate Schneider’s spousal coverage
benefit.2 The trial court also denied County Appellants’ motion for post-trial relief.
For the reasons set forth below, we reverse.
                                        I. Background
               Elk County (County) residents elected Schneider to her position as
Prothonotary in 2011 (term commencing January 2012) and reelected her in 2015
(term commencing January 2016). During Schneider’s first term, the County
healthcare plan covered Schneider’s husband and the spouses of other County
employees.      On August 11, 2015, the Board of Commissioners amended its
healthcare plan to limit spousal coverage.3               Under the new limitation, if an
employee’s spouse has access to an employer-sponsored healthcare plan, “the
spouse shall be required to obtain coverage from that employer and shall not be
eligible for coverage from Elk County.” (Original Record (O.R.), Item No. 10,
Ex. D, at 17.) The limitation on spousal coverage was set to become effective



       2
         Mandamus is an extraordinary remedy used to compel a public official’s performance of
a ministerial act or mandatory duty that does not involve the exercise of discretion. Chadwick v.
Dauphin Cty. Office of the Coroner, 905 A.2d 600, 603 (Pa. Cmwlth. 2006), appeal denied,
917 A.2d 847 (Pa. 2007). Mandamus requires a showing that: (1) the petitioner has a clear legal
right to relief, (2) the official owes the petitioner a duty, and (3) there are no other adequate
remedies at law. Wilson v. Pa. Bd. of Prob. & Parole, 942 A.2d 270, 272 (Pa. Cmwlth. 2008).
Mandamus is not the appropriate means to establish legal rights, but rather it is a means to enforce
those rights which are already established. Jamieson v. Pa. Bd. of Prob. & Parole,
495 A.2d 623, 625 (Pa. Cmwlth. 1985). Mandamus does not lie where there are other remedies
available, such as a declaratory judgment action. Hamm v. Bd. of Educ. for Sch. Dist. of Phila.,
470 A.2d 189, 191 (Pa. Cmwlth. 1984).
       3
          Pursuant to Section 1701 of The County Code, Act of August 9, 1955, P.L. 323,
16 P.S. § 1701, “[t]he county commissioners shall be the responsible managers and administrators
of the fiscal affairs of their respective counties in accordance with the provisions of this act and
other applicable law.”


                                                 2
immediately before Schneider’s second term began.4 In addition to spouses without
access to employer-sponsored healthcare, coverage would continue for the spouses
of County employees who were members of a union.5 The spouses of fourteen
County employees, including Schneider’s husband, were removed from coverage as
a result of the new limitation on spousal coverage.
                 Schneider filed a complaint on December 31, 2015, alleging that the
removal of her husband from her healthcare coverage constituted a violation of
Section 1556 of The County Code,6 a violation of what is commonly referred to as
the Salary and Emoluments Clause of the Pennsylvania Constitution,7 and




        4
          The exact date that the spousal limitation became effective is unclear from the record.
While the County’s original notification to Schneider indicates that the policy would become
effective on January 1, 2016, (Reproduced Record (R.R.) at 34a), the parties’ stipulations at trial
indicate that the policy became effective January 4, 2016. (R.R. at 24a.) Regardless, the parties
appear to agree that Schneider’s husband would not be covered during her second term as
Prothonotary.
        5
        According to the trial court, over half of the County employees are members of a union,
governed by four separate collective bargaining agreements. (R.R. at 115a.)
        6
        Added by the Act of December 22, 2000, P.L. 1019, 16 P.S. § 1556. Section 1556 of The
County Code provides:
        In addition to any other authorized compensation, county commissioners and other
        county officers and their dependents shall be eligible for inclusion in group life,
        health, hospitalization, medical service and accident insurance plans or other
        employe benefits, or payments made in lieu of such benefits, paid in whole or in
        part by the county, provided such plans, benefits or payments are offered generally
        to employes of the county.
        7
            The Salary and Emoluments Clause of the Pennsylvania Constitution provides:
        No law shall extend the term of any public officer, or increase or diminish his salary
        or emoluments, after his election or appointment.
Pa. Const. art. III, § 27.


                                                  3
unconstitutional discrimination in violation of her rights to equal protection under
the law.8 (Reproduced Record (R.R.) at 5a-7a, ¶¶ 8-21.)
                 On January 22, 2016, County Appellants filed an answer with new
matter. County Appellants averred that Schneider’s husband has no claim under the
Salary and Emoluments Clause because he is not a county officer.                             County
Appellants then averred that Schneider’s husband is not a “dependent” and,
therefore, is not entitled to protection under Section 1556 of The County Code.
Finally, County Appellants averred that there was no discrimination because the
spousal coverage limitation under the County’s new healthcare plan applied to
Schneider in the exact same manner it applied to County employees generally.
Schneider denied the averments in County Appellants’ new matter.
                 On September 15, 2016, the trial court conducted a bench trial. Rather
than provide testimony, the parties filed written stipulations with the trial court. In



        8
            The Equal Protection Clause of the United States Constitution provides:
        No State shall . . . deny to any person within its jurisdiction the equal protection of
        the laws.
U.S. Const. amend. XIV, § 1. Equal protection under the Pennsylvania Constitution stems from
Article I, Sections 1 and 26, which together constitute the “equal protection guarantee.” Article I,
Section 1 of the Pennsylvania Constitution provides:
        All men are born equally free and independent, and have certain inherent and
        indefeasible rights, among which are those of enjoying and defending life and
        liberty, of acquiring, possessing and protecting property and reputation, and of
        pursuing their own happiness.
Pa. Const. art. I, § 1. Article I, Section 26 of the Pennsylvania Constitution provides:
        Neither the Commonwealth nor any political subdivision thereof shall deny to any
        person the enjoyment of any civil right, nor discriminate against any person in the
        exercise of any civil right.
Pa. Const. art. I, § 26.

                                                  4
addition to the facts reflected above, the parties stipulated to the following pertinent
facts:
             14.    On August 11, 2015, Defendants [(County
                    Appellants)] amended the County health care plan
                    to remove from eligibility for coverage the spouses
                    of employees who have an employer-sponsored
                    group health care plan, effective January 1, 2016.
             15.    As of January 2016, Plaintiff’s [(Schneider)] spouse
                    was eligible to participate in a group health care
                    plan provided by his employer.
             16.    As a result of Defendants’ action to amend the
                    County health care plan, beginning in January of
                    2016 Plaintiff’s spouse was ineligible for coverage
                    under the County health care plan, and had to pay
                    for his own healthcare.
(R.R. at 25a, ¶¶ 14-16 (citation omitted).)
             Regarding those affected by the amended healthcare plan, the
stipulations continued:
             20.    Defendant Janis Kemmer is an elected
                    Commissioner of Elk County. Her husband has
                    been, and continues to remain, on Elk County’s
                    health insurance plan. He is a retired farmer.

             21.    Peter Weidenboerner is the elected Register/
                    Recorder of Elk County. His wife has been, and
                    continues to remain, on Elk County’s health
                    insurance plan. She is not employed.

             22.    Peggy Schneider is the elected Treasurer of Elk
                    County. Her husband has been, and continues to
                    remain, on Elk County’s health insurance plan. He
                    is retired.

             23.    Defendant Matthew Quesenberry is an elected
                    County Commissioner, who entered office on
                    January 4, 2016. Prior to that date he was a full-time
                    employee of the County. His wife is employed and
                    has health insurance coverage through her
                                           5
                      employer. She was removed from coverage on the
                      County health care plan in January of 2016.

              24.     Defendant Daniel Freeburg is an elected County
                      Commissioner who is serving his third term. His
                      wife is employed and has health insurance coverage
                      through her employer. She did not participate in the
                      County plan prior to 2016 and is not a participant
                      now.
(R.R. at 26a, ¶¶ 20-24.)
              The amended healthcare plan, attached to the stipulations, provides:
                      The County of Elk provides coverage for all eligible
              full-time employees following their one-month orientation
              period, followed by a 90-day waiting period, in accord
              with the Affordable Care Act of 2014.[9] If a position is
              changed from part-time to full-time, the employee
              occupying that position will be eligible for coverage the
              first full month following the change.
                             ...
                      If an employee’s spouse has an employer-sponsored
              group health care plan, the spouse shall be required to
              obtain coverage from that employer and shall not be
              eligible for coverage from Elk County.
(O.R., Item No. 10, Ex. D at 17.)
              On December 23, 2016, the trial court filed an order and opinion,
granting Schneider mandamus relief and ordering County Appellants to reinstate
Schneider’s spousal coverage. The trial court rejected County Appellants’ argument
that Schneider’s husband was not a “dependent” under Section 1556 of The County
Code. The trial court reasoned that County Appellants treated Schneider’s husband


       9
          What is customarily referred to as the “Affordable Care Act” consists of two pieces of
legislation: the Patient Protection and Affordable Care Act of 2010, Pub. L. No. 111-148, 124
Stat. 119 (2010) (codified as amended in scattered titles of the U.S.C.) and the Health Care and
Education Reconciliation Act of 2010, Pub. L. No. 111-152, 124 Stat. 1029 (2010) (codified as
amended in scattered titles of the U.S.C.).

                                               6
as a dependent prior to the amendment to the County healthcare plan. The trial court
then determined that the removal of Schneider’s husband from coverage violated
Section 1556. Citing DeGeorge v. Young, 892 A.2d 48 (Pa. Cmwlth.), appeal
denied, 906 A.2d 544 (Pa. 2006), the trial court concluded that “where the [C]ounty
provides healthcare to the spouses of employees such plan must be offered generally
to employees of the county.”            (R.R. at 107a (emphasis and quotation marks
omitted).)     Finally, the trial court briefly discussed Schneider’s constitutional
arguments, but it declined to reach a conclusion on them.
               On December 29, 2016, County Appellants filed a motion for post-trial
relief, contending that the trial court misapplied Section 1556 of The County Code.
Thereafter, Schneider filed a response, arguing that the trial court correctly applied
Section 1556. On July 10, 2017, the trial court denied County Appellants’ motion
for post-trial relief. This appeal followed.
                                    II. Issues on Appeal
               On appeal,10 County Appellants argue that the trial court erred in its
interpretation of Section 1556 of The County Code. Specifically, County Appellants
argue that Section 1556 of The County Code provides that elected officers of the
County are eligible to participate in benefit plans that are “offered generally to
employees of the county,” and it does not mandate that elected officers receive a
benefit that is not generally available to County employees. (Emphasis added.)
County Appellants maintain that the change in spousal coverage applies to Schneider
in the same manner that it applies to all other County elected officers and non-union


       10
         Our review of a trial court’s decision denying a motion for post-trial relief is limited to
determining whether the trial court abused its discretion or committed an error of law. Kramer v.
Port Auth. of Allegheny Cty., 876 A.2d 487, 493 n.3 (Pa. Cmwlth.), appeal denied, 891 A.2d 735
(Pa. 2005).

                                                 7
County employees. Moreover, County Appellants assert that the change in spousal
coverage does not violate the Salary and Emoluments Clause, because the County
announced the change and the change took effect prior to the start of Schneider’s
second term. Finally, County Appellants assert that because the limitation on
spousal coverage applies indiscriminately to officers and non-union employees,
there has been no violation of equal protection.11
               In response, Schneider argues that the trial court correctly concluded
that the spousal coverage limitation violates Section 1556 of The County Code,
because Section 1556 provides, in part, that “county officers and their dependents
shall be eligible for inclusion” in health insurance plans, and, here, some spouses of
County employees and County officers receive spousal coverage while others do
not.   Schneider also argues that County Appellants violated the Salary and
Emoluments Clause of the Pennsylvania Constitution by implementing this change
after she entered the race for her second term as Prothonotary. Schneider further
argues that this result also evinces unlawful discrimination under the United States
and Pennsylvania Constitutions.           Finally, Schneider argues that the trial court
correctly ordered mandamus relief and the reinstatement of her husband’s coverage.


       11
           We note that the County Commissioners’ Association (Association) expressed concern
in its amicus curiae brief that, from a practical standpoint, were the Court to conclude that the
Salary and Emoluments Clause operates to require that a county must maintain the exact same
benefits for elected officials as were in place at the time of their election, there would be a
detrimental effect on counties as a whole. The Association contends that mandating that particular
benefits remain the same during an entire four-year term eliminates a county’s bargaining capacity
as it relates to healthcare. The Association maintains that a county would have no leverage to
negotiate the cost of benefits, leaving them at the mercy of health insurance companies. The
Association also expressed concerns that limitations would not be restricted to a single four-year
term, due to staggered terms. Finally, the Association expressed concerns that the interplay
between the Salary and Emoluments Clause and Section 1556 of The County Code could,
theoretically, limit a county’s ability to change county employees’ benefits.

                                                8
                                   III. Discussion
             When interpreting a statute, this Court is guided by the Statutory
Construction Act of 1972, 1 Pa. C.S. §§ 1501-1991, which provides that “[t]he object
of all interpretation and construction of all statutes is to ascertain and effectuate the
intention of the General Assembly.” 1 Pa. C.S. § 1921(a). “The clearest indication
of legislative intent is generally the plain language of a statute.” Walker v. Eleby,
842 A.2d 389, 400 (Pa. 2004). “When the words of a statute are clear and free from
all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing
its spirit.” 1 Pa. C.S. § 1921(b). Only “[w]hen the words of the statute are not
explicit” may this Court resort to statutory construction. 1 Pa. C.S. § 1921(c). “A
statute is ambiguous or unclear if its language is subject to two or more reasonable
interpretations.” Bethenergy Mines, Inc. v. Dep’t of Envtl. Prot., 676 A.2d 711, 715
(Pa. Cmwlth.), appeal denied, 685 A.2d 547 (Pa. 1996). Moreover, “[e]very statute
shall be construed, if possible, to give effect to all its provisions.” 1 Pa. C.S.
§ 1921(a). It is presumed “[t]hat the General Assembly intends the entire statute to
be effective and certain.” 1 Pa. C.S. § 1922(2). Thus, no provision of a statute shall
be “reduced to mere surplusage.” Walker, 842 A.2d at 400. Finally, it is presumed
“[t]hat the General Assembly does not intend a result that is absurd, impossible of
execution or unreasonable.” 1 Pa. C.S. § 1922(1).
             Section 1556 of The County Code provides:
           In addition to any other authorized compensation, county
           commissioners and other county officers and their
           dependents shall be eligible for inclusion in group life,
           health, hospitalization, medical service and accident
           insurance plans or other employe benefits, or payments
           made in lieu of such benefits, paid in whole or in part by
           the county, provided such plans, benefits or payments are
           offered generally to employes of the county.
(Emphasis added.)
                                           9
             In DeGeorge v. Young, county auditors worked approximately four
months out of the year, for an amount of hours totaling a quarter of the time worked
by an average county employee. DeGeorge, 892 A.2d at 52. The auditors received
health benefits during the four months that they worked, but they did not receive
benefits during the remaining months of the year. Id. at 51. All other county
officers, including those like the county commissioners and jury commissioners who
did not work full-time, nonetheless received full-time health benefits. Id. at 53. We
concluded that the county violated Section 1556 of The County Code. Id. at 54. We
explained that under Section 1556, county officers are eligible (or qualified) for
benefits that are offered generally to county employees. Id. at 53. We further
explained that while Section 1556 provides discretion to counties to allocate
benefits, such discretion is not unlimited.        Id.   We reasoned that because
Section 1556 groups county commissioners together with other county officers as to
who “shall be eligible” for certain benefits, the county commissioners could not elect
to provide benefits to themselves and to some county officers while denying those
same benefits to other county officers. Id. at 54. As other part-time officers received
full-time benefits in DeGeorge, it was apparent that the county auditors were
singled-out for a reason unrelated to the amount of time that they worked. Id. at 53.
We held that Section 1556 prohibited county commissioners from “treat[ing]
similarly[-]situated [c]ounty officers [(the auditors)] differently than they treat
themselves and others.” Id. at 54.
             A year after our decision in DeGeorge, this Court again addressed the
termination of benefits to county auditors. In Olson v. Sorg, 933 A.2d 677 (Pa.
Cmwlth. 2007), appeal denied, 947 A.2d 738 (Pa. 2008), however, the county
auditors were not the only officers whose benefits the county terminated—the


                                          10
county also ceased providing benefits to jury commissioners. Olson, 933 A.2d
at 678. All full-time county employees in Olson received fringe benefits, while the
part-time county employees did not. Id. We held that the county acted within its
discretion in terminating fringe benefits to auditors and jury commissioners. Id.
at 680. This Court distinguished DeGeorge by explaining that the county was not
treating similarly-situated county officers differently, because the termination of
fringe benefits applied evenly to all part-time county officers (i.e., the auditors and
jury commissioners). Id. As a result, we held that the county did not violate
Section 1556 of The County Code by terminating benefits to county auditors and
jury commissioners. Id.
             This Court reaffirmed the distinction between DeGeorge and Olson in
Pirillo v. Vanco, 74 A.3d 366 (Pa. Cmwlth. 2013), appeal denied, 87 A.3d 322
(Pa. 2014). In Pirillo, the county commissioners eliminated fringe benefits for
county auditors and jury commissioners. Pirillo, 74 A.3d at 366. Like in Olson, no
part-time county employees in Pirillo received fringe benefits and both the county
auditors and the jury commissioners worked for the county part-time. Id. at 369.
Accordingly, this Court determined that Olson (as opposed to DeGeorge) was
applicable and that under Olson the county did not violate Section 1556 of The
County Code by terminating fringe benefits for its part-time county officers. Id.
             Initially, we reiterate, as we did in DeGeorge, that Section 1556 of The
County Code groups county commissioners with other county officers, and it
addresses both in relation to benefits provided to other county employees. Thus, the
principal aim of Section 1556 is to limit county officers from providing benefits to
themselves but not to other county employees. “[A]s long as those benefits are
offered generally to county employees, they can be offered to [c]ounty officers.”


                                          11
DeGeorge, 892 A.2d at 53. Commissioners, therefore, are limited in the benefit that
they themselves can receive by the benefits provided to county employees generally.
County commissioners cannot receive greater benefits than the remainder of county
employees.
             In addition to the principal concern of different benefits for officers than
other county employees, DeGeorge and its progeny addressed disputes among
county officers.      Within that group (county officers), we have held that
Section 1556 of The County Code prohibits county commissioners from providing
certain benefits to themselves and certain officers while excluding other similarly-
situated officers. In other words, our caselaw interpreting Section 1556 requires a
two-step analysis. First, the benefit package provided to county employees generally
informs the benefits that officers may receive—i.e., it provides the ceiling for the
eligibility of officer benefits. Second, the benefit package provided to county
commissioners and certain county officers must be available to all other similarly-
situated county officers. There is no contention by either party in this case that
County Appellants provided themselves with benefits beyond the benefits provided
to County employees generally. Thus, we move to the second step.
             Here, we cannot say that County Appellants violated Section 1556 of
The County Code where they provided the same amended healthcare plan to all
qualifying full-time County employees and, pertinent to this case, all full-time
officers. Section 1556 refers to the “health . . . insurance plan[] . . . offered generally
to employes of” a county. See Section 1556 of The County Code. The parties’ joint
stipulations provide that County Appellants amended the healthcare plan “to remove
from coverage the spouses of employees who have employer-sponsored” healthcare,
(R.R. at 25a, ¶ 14), and Schneider is no different than any other County officer


                                            12
subject to that limitation. Crucially, while there is a limitation within the plan itself,
all of the County officers receive the same healthcare plan from the County. That
the amendment of the healthcare plan results in the loss of Schneider’s spousal
coverage does not negate Schneider’s eligibility to the same plan as the other
officers. This is further evinced by Commissioner Quesenberry, an officer in another
position with Elk County, also losing spousal coverage following the amendment.
If either Schneider’s spouse or Commissioner Quesenberry’s spouse did not have
access to an employer-sponsored healthcare plan, they would be covered under the
amended County plan because the County provided the same plan to Commissioner
Quesenberry and Schneider that it provided to the other similarly-situated
employees. As the same healthcare plan is available to all similarly-situated Elk
County employees, the limitation of spousal coverage does not result in
discrimination proscribed by Section 1556.
                                    IV. Conclusion
             The trial court erred in determining that County Appellants violated
Section 1556 of The County Code when it amended its County healthcare plan.
Accordingly, we reverse the order of the trial court.




                                            P. KEVIN BROBSON, Judge


Judge Fizzano Cannon did not participate in the decision of this case.




                                           13
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Susanne Straub Schneider,          :
Elk County Prothonotary            :
                                   :
            v.                     :     No. 1043 C.D. 2017
                                   :
Elk County Board of Commissioners, :
Janis E. Kemmer, Chairperson       :
Daniel R. Freeburg, Commissioner   :
Matthew Quesenberry, Commissioner, :
                       Appellants  :



                                 ORDER


            AND NOW, this 29th day of June, 2018, the order of the Court of
Common Pleas of the 59th Judicial District, Elk County Branch is REVERSED.




                                     P. KEVIN BROBSON, Judge